Citation Nr: 1013279	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-19 274	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for the residuals of 
testicular cancer and removal of lymph nodes, to include as 
the result of exposure to herbicides.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2008, the Board remanded in order for VA to 
obtain records pertaining to treatment for testicular cancer 
and removal of lymph nodes from Dr. N.H., M.D. at M.S.H.  In 
July 2005, VA requested these records using a different 
address than the one provided by the Veteran.  In August 
2005, the request to Dr. N.H was returned with the notation 
that the doctor was not at that address.  

In April 2009, the Veteran submitted releases for Dr. N.H. 
and M.S.H.  In July 2009, the request to M.S.H. was 
returned.  Importantly, an internet search by the Board 
reveals that M.S.M.C. (M.S.H.) no longer exits.  In May 
2009, VA sent a request for records to Dr. N.H.  However, a 
review of that letter compared to the information provided 
by the Veteran as a well as an internet search shows that 
the letter was sent to an incorrect address.  VA will make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include 
private medical care providers, and that a follow-up request 
is required if VA receives information that a subsequent 
request could result in obtaining the records.  38 C.F.R. 
§ 3.159(c)(1).  In this regard, it appears that the address 
used to contact Dr. N.H. was not correct.  The Board also 
notes that there are no treatment records pertaining to the 
Veteran's treatment for testicular cancer and removal of 
lymph nodes in the claims file.  As such, the Board finds 
that a remand is necessary to attempt to obtain records from 
Dr. N.H. 

The Board also notes the Veteran's representative's 
contention that a follow-up request is necessary for Dr. 
A.S. and M.S.M.C.  As reflected above, M.S.M.C. no longer 
exists, and the Veteran should be informed of such on 
remand.  Regarding Dr. A.S., the Board notes that the 
Veteran provided the same address for Dr. A.S. as he did for 
S.V.C.H.  VA sent a letter to Dr. A.S. at that address in 
May 2009.  No response has been received.  However, in 
December 2005, VA received a response from S.V.C.H., located 
at the same address as the letter sent to Dr. A.S., 
indicating that they destroy records after 24 years.  As the 
Veteran indicated he received treatment at that facility in 
the 1970s, this information is presumed destroyed.  He was 
informed of such in a March 2006 letter.  Accordingly, a 
follow-up request appears to be unnecessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should inform the Veteran 
that M.S.M.C./M.S.H. no longer exits.  
Also inform the Veteran that records for 
Dr. A.S. maintained by S.V.C.H. are 
destroyed after 24 years.  Request records 
for Dr. N.H. at the address provided by 
the Veteran in his April 2009 release.  If 
a response is not received from Dr. N.H., 
the RO/AMC should send a follow-up request 
and document the record accordingly if no 
response is received.  (Note:  The Board 
is using initials to protect the identity 
of the Veteran.  However, in all 
correspondence to the Veteran, the full 
names of the private treatment providers 
should be used in order to assist the 
Veteran in identifying any additional 
records.) 

2.  After an appropriate period of time, 
or after the Veteran indicates he has no 
further evidence to submit, his claim for 
entitlement to service connection for the 
residuals of testicular cancer and the 
removal of lymph nodes must be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the Veteran, he should be provided a 
supplemental statement of the case (SSOC).  
He should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


